Opinion of the Court, by
Ch. J. Muter.
IT is considered by the court, that there is error in the record, in this, that there is a material variance between the declaration and the article of agreement produced in evidence, the declaration stating that the said defendant was to pay the plaintiff £90, one half in cash, and the other in whiskey and horse-flesh, to be between the value of twenty-one pounds and twenty-five pounds, and the agreement stating that the said £90 was to be paid one half in cash, and the other in whiskey and horse-flesh, to be between the value of twenty and twenty-five pounds.
Judgment reversed.